Quillian, Presiding Judge.
1. Upon consideration of the defendant’s out of time appeal from his conviction for voluntary manslaughter, we find that the evidence was sufficient to sustain the verdict and judgment entered thereon. Hamilton v. State, 114 Ga. App. 50 (3) (149 SE2d 922); Wood v. State, 146 Ga. App. 141 (245 SE2d 490).
2. An amendment to the enumerations of error filed after time allowed for such filing will not be considered. Peek v. Southern Guaranty Ins. Co., 142 Ga. App. 671, 676 (7) (236 SE2d 767) (revd. on other grounds Peek v. Southern Guaranty Ins. Co., 240 Ga. 498 (241 SE2d 210)).

Judgment affirmed.


Webb and McMurray, JJ., concur.

Submitted September 6, 1978
Decided October 16, 1978.
Robert C. Ray, Charles Gary Hodges, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Donald J. Stein, Assistant District Attorneys, for appellee.